Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 1 of 15      FILED




                                                                4:34 pm, 9/18/20

                                                           Margaret Botkins
                                                            Clerk of Court




                                       20-CV-179-F
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 2 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 3 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 4 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 5 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 6 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 7 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 8 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 9 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 10 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 11 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 12 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 13 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 14 of 15
Case 1:20-cv-00179-NDF Document 1 Filed 09/18/20 Page 15 of 15
